IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                 No. 80302-6-I
                              Respondent,
                                                 DIVISION ONE
                v.

 KENNETH LAVELLE MADDEN,                         PUBLISHED OPINION

                              Appellant.



       CHUN, J. — Kenneth Madden Jr. contacted a person with three separate

no-contact orders against him. For this single act, the State charged Madden

with three counts of violating a no-contact order. At arraignment, the trial court

ordered that Madden remain shackled based on the nature of his offense,

criminal history, and prior resistance of restraints. The jury found him guilty as

charged, and the trial court imposed a $100 DNA testing fee. Madden appeals.

We affirm one of his convictions but reverse two based on double jeopardy

principles. And we remand for the trial court to resentence Madden and

determine whether the State has previously collected his DNA.

                                  I. BACKGROUND

       King County Superior Court entered three separate no-contact orders

against Madden in favor of S.B. Madden then contacted S.B. Officers arrested

Madden for violating the orders. The State charged Madden with one count of

violation of a court order.


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80302-6-I/2


       While jailed pending trial, Madden reported that his cell mate had called

him racial slurs and in response, jail officials told Madden to pack his belongings

and prepare to move to another cell. Madden asked why he had to move if it

was his cell mate who called him slurs, and refused to pack his belongings. Jail

officials charged Madden with major rule violations for Disobeying and

Interference.

       At arraignment, the State requested that Madden remain in restraints

based on his criminal history, the report of the jail incident, his behavior towards

the alleged victim, and a claim by a corrections officer that “the last time he was

in court when the restraints were taken off, he also resisted us putting them back

on him.” In granting the State’s request, the trial court explained:
       I want to make it really clear that it is absolutely not based at all on
       this incident report. It’s based on the nature of the underlying crime,
       what’s in the affidavit of probable cause. Plus he’s got—literally all
       of his misdemeanors are assault four, malicious mischief, or violation
       of no-contact orders. And then the refusal to go back into restraints
       last time. The incident report is not the basis of this, which I believe
       is in itself not sufficient.

       On the first day of trial, the State amended the information to include two

more counts of violation of a court order for the same act prompting the original

count. The jury found Madden guilty as charged. The trial court ordered Madden

to provide a DNA sample and pay a $100 sampling fee.

                                   II. ANALYSIS

   A. Double Jeopardy

       Madden says his three convictions for violation of a no-contact order

violate double jeopardy principles, since they stem from a single criminal act. We



                                          2
No. 80302-6-I/3


agree and reverse two of his convictions.

       Article I, section 9 of the state constitution and the double jeopardy clause

of the Fifth Amendment to the United States Constitution protect against multiple

punishments for the same offense. State v. Robinson, 8 Wn. App. 2d 629, 638,

439 P.3d 710 (2019); North Carolina v. Pearce, 395 U.S. 711, 729, 89 S. Ct.

2089, 23 L. Ed. 2d 656 (1969); U.S. CONST. amend. V; CONST. art. I, § 9. Courts

interpret the state and federal provisions in the same manner. State v.

Glasmann, 183 Wn.2d 117, 121, 349 P.3d 829 (2015). “When a person is

charged with multiple counts of the same offense, ‘each count must be based on

a separate and distinct criminal act.’” Robinson, 8 Wn. App. 2d at 638 (quoting

State v. Mutch, 171 Wn.2d 646, 662, 254 P.3d 803 (2011)). “It must be

‘manifestly apparent’ from the record, testimony, and argument that . . . identical

charges are based on separate acts.” Id. (quoting Mutch, 171 Wn.2d at 664).

We will remedy a double jeopardy violation by reversing the redundant

convictions. Mutch, 171 Wn.2d at 664.

       “If a defendant is convicted of violating a single statute multiple times, the

proper inquiry in a single statute case is ‘what unit of prosecution’ has the

Legislature intended as the punishable act under the specific criminal statute.”

State v. Tili, 139 Wn.2d 107, 113, 985 P.2d 365 (1999) (quoting State v. Adel,

136 Wn.2d 629, 634, 965 P.2d 1072 (1998)). In a unit of prosecution case, a

court will first look to the statute; and if it does not define the unit of prosecution,

the court turns to legislative history to discern legislative intent. State v. Jensen,

164 Wn.2d 943, 949, 195 P.3d 512 (2008). “Unless the legislature clearly and


                                            3
No. 80302-6-I/4


unambiguously intends to turn a single transaction into multiple offenses, the rule

of lenity requires a court to resolve ambiguity in favor of one offense.” Id. “The

unit of prosecution rule protects the accused from overzealous prosecution.”

State v. Latham, 3 Wn. App. 2d 468, 475, 416 P.3d 725 (2018).

       When examining the language of a statute, a court first looks to its plain

meaning to determine legislative intent. State v. Brown, 159 Wn. App. 1, 9–10,

248 P.3d 518 (2010). “Plain meaning is discerned from the ordinary meaning of

the language at issue, the context of the statute in which that provision is found,

related provisions, and the statutory scheme as a whole.” Id. at 10 (quoting State

v. Elmore, 143 Wn. App. 185, 188, 177 P.3d 172 (2008)). But “where a statute is

susceptible to an interpretation that may render it unconstitutional, courts should

adopt, if possible, a construction that will uphold its constitutionality.” In re Det. of

C.W., 147 Wn.2d 259, 277, 53 P.3d 979 (2002).

       The State charged Madden with violating RCW 26.50.110(4) and (5),

which provide:1
       (4) Any assault that is a violation of an order issued under this
       chapter, chapter 7.92, 7.90, 9A.40, 9A.46, 9A.88, 9.94A, 10.99,
       26.09, *26.10, 26.26A, 26.26B, or 74.34 RCW, a valid foreign
       protection order as defined in RCW 26.52.020, or a valid Canadian
       domestic violence protection order as defined in RCW 26.55.010,
       and that does not amount to assault in the first or second degree
       under RCW 9A.36.011 or 9A.36.021 is a class C felony, and any
       conduct in violation of such an order that is reckless and creates a
       substantial risk of death or serious physical injury to another person
       is a class C felony.



       1
        The record does not make clear whether Madden’s three convictions fell under
RCW 26.05.110(4), subsection (5), or both. But our interpretation below applies to either
subsection.


                                           4
No. 80302-6-I/5


       (5) A violation of a court order issued under this chapter, chapter
       7.92, 7.90, 9A.40, 9A.46, 9A.88, 9.94A, 10.99, 26.09, *26.10,
       26.26A, 26.26B, or 74.34 RCW, a valid foreign protection order as
       defined in RCW 26.52.020, or a valid Canadian domestic violence
       protection order as defined in RCW 26.55.010, is a class C felony if
       the offender has at least two previous convictions for violating the
       provisions of an order issued under this chapter, chapter 7.90, 9A.40,
       9A.46, 9A.88, 9.94A, 10.99, 26.09, *26.10, 26.26A, 26.26B, or 74.34
       RCW, a valid foreign protection order as defined in RCW 26.52.020
       or a valid Canadian domestic violence protection order as defined in
       RCW 26.55.010. The previous convictions may involve the same
       victim or other victims specifically protected by the orders the
       offender violated.

RCW 26.50.110 (emphasis added).

       The State, citing Brown, 159 Wn. App. at 10–11, says that use of the

indefinite article “a” preceding “court order” in subsection (5) shows that the

legislature plainly intended for a violation of each individual court order to be the

unit of prosecution. And “[t]he Supreme Court ‘has consistently interpreted the

legislature’s use of the word ‘a’ in a criminal statute as authorizing punishment for

each individual instance of criminal conduct, even if multiple instances of such

conduct occurred simultaneously.’” Id. at 11 (quoting State v. Ose, 156 Wn.2d

140, 147, 124 P.3d 635 (2005)). RCW 26.50.110(4) similarly criminalizes “a

violation of an order.” (Emphasis added.) While the State does not address

subsection (4), their claim about the meaning of the indefinite article “a” would

have the same result when applied to subsection (4). The State’s interpretation

of RCW 26.50.110(5) follows statutory interpretation principles that Washington

courts have regularly applied when deciding double jeopardy issues. See, e.g.,

Ose, 156 Wn.2d at 148 (applying the same meaning to “a” to conclude that




                                          5
No. 80302-6-I/6


multiple convictions for possession of multiple stolen access devices did not

violate double jeopardy).

       But we may also apply this meaning of the indefinite article “a” to the

statute’s use of “a violation,” which interpretation indicates that the Legislature

may have intended the unit of prosecution to be an individual act constituting a

“violation.”2 And here, while Madden violated multiple court orders, he committed

only one act constituting a “violation”: at sentencing, the State recognized “that in

each crime, the defendant had the same intent—contact with [S.B.], that each

occurred at the same time and place as noted above, and each involve the same

victim, [S.B.] (assuming the separate courts themselves are not the victims).”

       The State cites no case in which a court allowed multiple convictions

under a single statute based on a single act.3 And given the principle that

       2
          In Brown, this court considered the meaning of “a violation” in
RCW 26.50.110(1). 159 Wn. App. at 10–11. The defendant was convicted of multiple
counts of violation of a no-contact order for making separate contacts with the protected
party over separate days. Id. at 13. The court determined that the use of the word “a”
established the unit of prosecution as each single violation of the no-contact order. Id. at
10–11. It thus held that the defendant’s convictions did not violate double jeopardy,
since the contacts with the protected party were separate and not continuous. Id. at 13.
        3
          None of the Washington cases cited by the parties address these
circumstances, but some suggest that a single act should serve as the unit of
prosecution. In State v. Westling, the court reversed two of a defendant’s three arson
convictions when the defendant set a single fire that burned three vehicles. 145 Wn.2d
607, 612, 40 P.3d 669 (2002). In State v. O’Brien, the court reversed three of a
defendant’s four bail jumping convictions that stemmed from his failure to report to jail to
serve four consecutive sentences. 164 Wn. App. 924, 927, 267 P.3d 422 (2011). The
court concluded that the unit of prosecution in the underlying bail jumping statute was
ambiguous regarding the unit of prosecution, applied the rule of lenity, and reversed
three of the defendant’s convictions. Id. at 929–30.
        And two out-of-state decisions appear to suggest that Madden’s conviction
violates double jeopardy principles. In Sutton v. State, an unpublished decision by the
Court of Appeals of Indiana, the court reversed one of a defendant’s two convictions for
invasion of privacy. Noted at 83 N.E.3d 1274, 2017 WL 1375125 at *3 (Ind. Ct. App.
2017); see GR 14.1(c). The State had charged the defendant with those two counts
based on his violation of a valid no-contact order and a valid protective order. Id. at *1.


                                             6
No. 80302-6-I/7


“[w]hen a person is charged with multiple counts of the same offense, ‘each

count must be based on a separate and distinct criminal act,’” the State’s

interpretation of “a court order” would lead to an unconstitutional result.

Robinson, 8 Wn. App. 2d at 638 (quoting Mutch, 171 Wn.2d at 662). Since we

avoid interpreting statutes in a way that would lead to such a result, we conclude

that RCW 26.50.110(4) and (5) unambiguously define their unit of prosecution as

an individual act constituting a “violation.”

       Thus, we reverse counts two and three of Madden’s no-contact order

violation convictions.

   B. Shackling

       Madden says the trial court violated his constitutional rights under article I,

section 22 of the state constitution and the Sixth and Fourteenth Amendments to

the United States Constitution by restraining him at arraignment. While we have

concerns about this issue, we conclude the trial court acted within its discretion.

       The right to a fair trial protected by the Sixth and Fourteenth Amendments

to the United States Constitution and article I, section 22 of the Washington State

Constitution entitles a defendant to appear at nonjury pretrial hearings free from

In analyzing whether the convictions violated state double jeopardy principles, the court
asked whether the defendant had been convicted “for a crime which consists of the very
same act as another crime for which the defendant has been convicted.” Id. at *3
(quoting Phillips v. State, 25 N.E.3d 1284, 1291 (Ind. Ct. App. 2015)). Since “[t]he State
produced evidence of only one act that could have violated the protective and no-contact
orders,” it reversed one of the defendant’s two convictions. Sutton, 2017 WL 1375125
at *3.
        And in People v. Wood, the New York Supreme Court, Appellate Division
determined that a defendant’s two convictions for criminal contempt violated a statutory
prohibition on double jeopardy, after the defendant violated two separate protection
orders by harassing his wife over the phone once. 260 A.D.2d 102, 109, 698 N.Y.S.2d
122 (N.Y. App. Div. 1999).


                                            7
No. 80302-6-I/8


all bonds or shackles absent extraordinary circumstances. State v. Jackson, 195

Wn.2d 841, 852, 467 P.3d 97 (2020). In Jackson, our Supreme Court

recognized the abominable legacy of shackling in the United States, which

sentiments we echo:
       The problems in the history of shackling in early America are not
       limited to the courts and incarcerated individuals. . . . [T]he use of
       shackling as a means of control and oppression, primarily against
       people of color, has run rampant in the history of this country.
       Shackles and restraints remain an image of the transatlantic slave
       trade and the systematic abuse and ownership of African persons
       that has endured long beyond the end of slavery. Shackles and
       restraints also represent the forced removal of Native people from
       their homelands through the Trail of Tears and the slave labor of
       Native people. We recognize that although these atrocities occurred
       over a century ago, the systemic control of persons of color remains
       in society, particularly within the criminal justice system.

195 Wn.2d at 851 (internal citation omitted).

       We nevertheless review for abuse of discretion a trial court’s shackling

decision. Id. at 850. “A trial court abuses its discretion when its ‘decision is

manifestly unreasonable, or is exercised on untenable grounds, or for untenable

reasons.’” Id. (quoting State v. Turner, 143 Wn.2d 715, 724, 23 P.3d 499

(2001)). And we may not find abuse of discretion simply because we would have

decided the issue differently. Gilmore v. Jefferson County Pub. Transp. Benefit

Area, 190 Wn.2d 483, 494, 415 P.3d 212 (2018).

       “A trial court must engage in an individualized inquiry into the use of

restraints prior to every court appearance,” including pretrial proceedings.

Jackson, 195 Wn.2d at 854–55. In making a shackling decision, the court may

consider:




                                          8
No. 80302-6-I/9


       [T]he seriousness of the present charge against the defendant;
       defendant’s temperament and character; [their] age and physical
       attributes; [their] past record; past escapes or attempted escapes,
       and evidence of a present plan to escape; threats to harm others or
       cause a disturbance; self-destructive tendencies; the risk of mob
       violence or of attempted revenge by others; the possibility of rescue
       by other offenders still at large; the size and mood of the audience;
       the nature and physical security of the courtroom; and the adequacy
       and availability of alternative remedies.

State v. Hartzog, 96 Wn.2d 383, 400, 635 P.2d 694 (1981) (quoting State v.

Hartzog, 26 Wn. App. 576, 588–89, 615 P.2d 480 (1980)). A trial court abuses

its discretion if its decision to physically restrain a defendant does not rest on

“evidence which indicates that the defendant poses an imminent risk of escape,

that the defendant intends to injure someone in the courtroom, or that the

defendant cannot behave in an orderly manner while in the courtroom.” State v.

Finch, 137 Wn.2d 792, 850, 975 P.2d 967 (1999).

       The trial court ordered Madden to remain restrained based on the nature

of the underlying offense, his criminal history, and the correction officer’s

statement that Madden had refused to go back into restraints. The night police

arrested Madden for the underlying charges, S.B. alleged that Madden had

pushed her to the ground and threatened her. When approached by police that

night, he ran away and officers had to pursue him on foot. Madden had

committed no felonies as an adult, but had been convicted of three misdemeanor

fourth degree assault charges, one misdemeanor malicious mischief charge, and

two other misdemeanor violation of a no contact order charges. In light of the

foregoing, particularly given his resistance to the corrections officer putting

restraints back on him, it was not manifestly unreasonable to conclude that



                                          9
No. 80302-6-I/10


Madden would not behave in an orderly manner while in the courtroom. Thus,

the trial court did not abuse its discretion.

   C. DNA Collection Fee

       Madden says the trial court erred by imposing a $100 DNA fee, since it

has already collected his DNA. Thus, he asks this court to strike the DNA fee

from his judgment and sentence. The State claims that the record is silent about

whether it has collected Madden’s DNA, so the court should not strike the fee.

We remand to the trial court to determine whether the State has previously

collected a DNA sample from Madden.

       The $100 DNA sampling fee is mandatory “unless the state has previously

collected the offender’s DNA as a result of a prior conviction.” State v. Catling,

193 Wn.2d 252, 259, 438 P.3d 1174 (2019) (quoting LAWS OF 2018, Ch. 269,

§ 18). The record shows that because of prior convictions, various courts have

ordered Madden to submit to DNA testing at least three times before this

instance. But as observed by this court in State v. Thibodeaux, offenders do not

always submit to DNA testing when ordered to do so. 6 Wn. App. 2d 223, 230,

430 P.3d 700 (2018). And an appendix to the State’s affidavit of probable cause

for these charges states that it has not sampled Madden’s DNA. When the

offender has prior convictions for which the State should have sampled their

DNA, but the record does not establish whether such sampling occurred, this

court has repeatedly remanded to the trial court to determine whether sampling

has previously occurred, and if so, to strike the fee. See, e.g., State v. Tavares,

No. 77004-7-I, slip op. at 27 (Wash. Ct. App. Aug. 26, 2019) (unpublished),


                                           10
No. 80302-6-I/11


http://www.courts.wa.gov/opinions/pdf/770047orderopinion.pdf; State v. Davis,

No. 78487-1-I, slip op. at 17 (Wash. Ct. App. Oct. 7, 2019) (unpublished),

http://www.courts.wa.gov/opinions/pdf/784871.pdf; see GR 14.1(c).

       We affirm count one of Madden’s convictions for violation of a no-contact

order, reverse counts two and three, and remand for resentencing. We also

remand to the trial court to determine whether the State has previously sampled

Madden’s DNA, and if so, strike the associated fee.4




 WE CONCUR:




       4
          RCW 43.43.754(1)(a) requires collection of an offender’s DNA if they commit a
felony, leading Division Three of this court to hold that an offender’s prior felonies give
rise to a presumption that the State has previously collected their DNA. State v. Van
Wolvelaere, 8 Wn. App. 2d 705, 710, 440 P.3d 1005 (2019), rev’d on other grounds by
State v. Van Wolvelaere, 195 Wn.2d 597, 461 P.3d 1173 (2020).
RCW 43.43.754(1)(a)(i) also requires collection of an offender’s DNA if they commit
fourth degree with domestic violence circumstances. Madden has a prior conviction for
fourth degree assault with domestic violence circumstances, so the same presumption
applies on remand.
        We also note that in at least two previous instances, Madden was ordered to pay
the $100 DNA sampling fee, and was ordered to submit to sampling at least three times.
Except where an offender will not serve a term of confinement because of a conviction,
RCW 43.43.754(5) places the burden of collecting the offender’s DNA on the State. But
RCW 43.43.7541, which makes the DNA fee mandatory “unless the state has previously
collected the offender’s DNA as a result of a prior conviction,” does not address
circumstances where a court has previously ordered the offender to pay the fee, but the
State failed to collect the offender’s DNA. This would apparently allow an offender to be
subject to multiple collection fees even when the fault of non-collection lies with the
State.


                                            11